             Case 2:20-cv-01225-JAD-EJY Document 4 Filed 07/07/20 Page 1 of 3




 1   JACOB D. BUNDICK, ESQ.
     Nevada Bar No. 9772
 2   MICHAEL R. HOGUE, ESQ.
     Nevada Bar No. 12400
 3   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Ste. 600
 4   Las Vegas, NV 89135
     Tel: (702) 792-3773
 5   Fax: (702) 792-9002
     Email: bundickj@gtlaw.com
 6          hoguem@gtlaw.com
 7   Attorneys for Defendant Specialized
     Loan Servicing, LLC d/b/a SLS
 8

 9                                  UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11   THOMAS R. LAYTON, an individual                        Case No. 2:20-cv-01225-JAD-EJY
12
                            Plaintiff,
                                                            DEFENDANT’S MOTION [AND
13                                                          PROPOSED ORDER] TO EXTEND TIME
     v.                                                     TO ANSWER OR OTHERWISE
14                                                          RESPOND TO PLAINTIFF’S
     SPECIALIZED LOAN SERVICING, LLC, a                     COMPLAINT AND SET BRIEFING
15   Delaware limited liability company d/b/a SLS,          SCHEDULE
16                                                          (FIRST REQUEST)
                            Defendant.
17

18           Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule IA 6-1, Defendant Specialized

19   Loan Servicing, LLC (“SLS”), by and through its counsel, the law firm of GREENBERG TRAURIG,

20   LLP, hereby requests that this Court grant it an extension of time up to and including July 31, 2020,

21   to answer or otherwise respond to Plaintiff Thomas R. Layton’s (“Plaintiff”) Complaint. SLS also

22   requests the Court set a briefing schedule on any motion SLS may file in response to the Complaint,

23   as detailed below. In further support of this Motion, SLS states as follows:

24           1.      Plaintiff filed a putative Class Action Complaint (“Complaint”) against SLS in the

25   Eighth Judicial District Court for the State of Nevada in the above-captioned action on May 27, 2020.

26           2.      Plaintiff served the Complaint on SLS on May 29, 2020.

27           3.      On June 29, 2020, SLS removed the matter to this Court pursuant to 28 U.S.C. § 1441

28   and 28 U.S.C. § 1332(d).

     ACTIVE 51172710v2
               Case 2:20-cv-01225-JAD-EJY Document 4 Filed 07/07/20 Page 2 of 3




 1             4.      Pursuant to Fed. R. Civ. P. 81(c)(2), the deadline for SLS to respond to the Complaint
 2   is July 6, 2020.
 3             5.      SLS has only recently retained counsel and requires additional time to review
 4   Plaintiff’s Complaint and the issues in dispute, particularly in light of the impacts of COVID-19.
 5             6.      To that end, counsel for Plaintiff and SLS conferred and had preliminarily agreed to
 6   coordinate a continued response deadline and a briefing schedule. However, due to circumstances
 7   impacting Plaintiff’s counsel’s ability to meet-and-confer to finalize a stipulation, the parties were
 8   not able to finalize and submit a stipulation and proposed order by today’s statutory response
 9   deadline. 1 SLS fully anticipates the parties being able to submit a stipulation as soon as possible,
10   though it will not be before the initial response deadline pursuant to Fed. R Civ. P. 81. As such, to
11   avoid any potential issues with waiver and preserve the anticipated extension and briefing schedule,
12   SLS makes this stipulation to extend SLS’s deadline to respond to the Complaint from July 6, 2020
13   to July 31, 2020.
14             7.      Additionally, given that SLS presently anticipates filing a motion in response to
15   Plaintiff’s Complaint, SLS requests the following briefing schedule:
16                     a. Deadline for SLS to respond to the Complaint: July 31, 2020;
17                     b. Deadline for Plaintiff to file his opposition to any SLS motion: August 31, 2020;
18                     c. Deadline for SLS to file its reply to Plaintiff’s opposition: September 18, 2020.
19             8.      This requested extension of time to respond to the Complaint will not prejudice
20   Plaintiff, nor will it unduly delay the timely disposition of this matter. Indeed, this Motion seeks to
21   ensure the efficient and proper use of judicial resources by allowing adequate time to review the
22   allegations in the Complaint and prepare an appropriate response.
23             9.      This is SLS’s first request and there have been no prior requests before this Court or at
24   the state court. This request is made in good faith and not for the purpose of delay.
25   ///
26   ///
27
     1
         Given the nature of these circumstances and out of respect for counsel’s privacy, SLS will not provide further
28       detail at this time.
                                                             -2-
     ACTIVE 51172710v2
               Case 2:20-cv-01225-JAD-EJY Document 4 Filed 07/07/20 Page 3 of 3




 1           10.     It is not anticipated that Plaintiff’s counsel will have any objection to SLS’s request
 2   and, if possible, the parties will endeavor to submit a stipulation before the Court adjudicates this
 3   motion.
 4           DATED this 6th day of July, 2020.

 5                                                     GREENBERG TRAURIG, LLP

 6

 7                                                     /s/ Jacob D. Bundick
                                                       JACOB D. BUNDICK, ESQ.
 8                                                     Nevada Bar No. 9772
 9                                                     MICHAEL R. HOGUE, ESQ
                                                       Nevada Bar No. 12400
10                                                     10845 Griffith Peak Dr., Suite 600
                                                       Las Vegas, Nevada 89135
11
                                                       Attorneys for Defendant Specialized
12                                                     Loan Servicing, LLC d/b/a SLS
13
                                                       ORDER
14
           Based upon the above and foregoing,
15
           IT IS SO ORDERED.
16
           DATED this 7th day of July, 2020.
17

18

19

20                                                 UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28
                                                       -3-
     ACTIVE 51172710v2
